Case 1:20-cv-01616-RBJ Document 1 Filed 06/04/20 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 20-cv-1616

AGAZI ABAY,
GABRIEL THORN,
AMY SCHNEIDER, and
MICHAEL McDANIEL, on behalf of themselves
  and other similarly situated individuals

       Plaintiffs,

v.

CITY AND COUNTY OF DENVER,

       Defendant.


                                    NOTICE OF REMOVAL


       Defendant City and County of Denver (“Denver”), through undersigned counsel, submits

this Notice of Removal pursuant to 28 U.S.C. §§ 1331, 1441, and 1446.

       AS GROUNDS THEREFOR, Defendant Denver states as follows:

       1.      Plaintiffs Agazi Abay, Gabriel Thorn, Amy Schneider, and Michael McDaniel

commenced this action by filing their Complaint in the District Court for the City and County of

Denver, State of Colorado, Case No. 2020CV31927, on June 4, 2020. See Exhibit A. This Notice

of Removal is filed within thirty days after receipt of the Complaint and, therefore, is timely filed

pursuant to 28 U.S.C. §1446(b).

       2.      Plaintiffs’ Complaint sets forth two claims pursuant to 42 U.S.C. § 1983, alleging

that members of the Denver Police Department violated their rights under the First and Fourth

Amendments of the United States Constitution during public protests between May 28, 2020 and
Case 1:20-cv-01616-RBJ Document 1 Filed 06/04/20 USDC Colorado Page 2 of 5




June 1, 2020. See Exhibit A, at ¶¶ 40-71, 87-108. Plaintiff’s Complaint also alleges that Denver

has a purported policy, practice, or custom of violating the freedom of expression of protesters and

of using excessive force against such protesters as well failing to train its police officers. Id. at ¶¶

72-77. Plaintiffs are attempting to assert these claims as a class action for prospective relief on

behalf of themselves and others who they contend are similarly situated. Id. at ¶¶ 78-86.

       3.        Plaintiff seeks uncalculated monetary damages and other relief, including costs,

fees, declarations, class certification, preliminary and permanent injunctive relief, and attorney’s

fees recoverable pursuant to 42 U.S.C. § 1988. Exhibit A, at p. 25.

       4.        Denver submits this Notice of Removal pursuant to 28 U.S.C. 1441(a), which

provides:

            Except as otherwise expressly provided by Act of Congress, any civil action
            brought in a State court of which the district courts of the United States have
            original jurisdiction, may be removed by the defendant or the defendants,
            to the district court of the United States for the district and division
            embracing the place where such action is pending.

This Court has original jurisdiction over this case pursuant to 28 U.S.C. § 1331, which provides

that “[t]he district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States.” Plaintiff’s allegations of a violation of the

United States Constitution and assertion of claims pursuant to 42 U.S.C. § 1983 present a federal

question over which this Court properly has jurisdiction under 28 U.S.C. § 1331. This action may

therefore be removed to this Court pursuant to 28 U.S.C. §§ 1441 and 1446.

       5.        Pursuant to 28 U.S.C. § 1446(a) and D.C.COLO.LCivR 81.1, copies of all state

court pleadings, motions and other papers are attached hereto. These pleadings consist of

the following:


                                                   2
Case 1:20-cv-01616-RBJ Document 1 Filed 06/04/20 USDC Colorado Page 3 of 5




               a. Complaint and Jury Demand (Exhibit A);

               b. District Court Civil Case Cover Sheet (Exhibit B);

               c. District Court Summons (Exhibit C)

               d. Notice of In-Person Status Conference [10:00 a.m. on 6/5/2020] (Exhibit D)

               e. Pre-Trial Order (Exhibit E)

               f. Delay Reduction Order (Exhibit F)

A current docket sheet (register of actions) for the state case is submitted as Exhibit G.

       6.      28 U.S.C. § 1446(b)(2)(A) requires that in a civil action removed solely under

section 1441(a), “all defendants who have been properly joined and served must join in or consent

to the removal of the action.” Denver is the only defendant in this lawsuit.

       7.      An in-person status conference has been set in the Colorado state court case

(District Court for the City and County of Denver, State of Colorado, Case No. 2020CV31927) for

Friday, June 5, 2020, at 10:00 a.m. in Denver District Court, Courtroom 280, at 1437 Bannock

Street, Denver, Colorado 80202 before the Hon. Christopher J. Baumann, Denver District Court

Judge. In accordance with D.C.Colo.LCivR 81.1(c), undersigned counsel certifies that she will

also separately notify the state court judge forthwith of this removal.

       8.      Pursuant to 28 U.S.C. § 1446(d) and D.C.Colo.LCivR 81.1(b), undersigned counsel

certifies that this Notice of Removal has been sent to all other parties in this action as indicated on

the certificate of service and is being filed with the clerk of the District Court for the City and

County of Denver, State of Colorado, forthwith.




                                                  3
Case 1:20-cv-01616-RBJ Document 1 Filed 06/04/20 USDC Colorado Page 4 of 5




     DATED this 4th day of June, 2020.

                                Respectfully submitted,

                                s/ Melanie B. Lewis
                                Melanie B. Lewis, Assistant City Attorney
                                Denver City Attorney’s Office, Civil Litigation Section
                                201 W. Colfax Avenue, Dept. 1108
                                Denver, CO 80202-5332
                                Telephone:(720) 913-3240
                                Facsimile: (720) 913-3182
                                Email: melanie.lewis@denvergov.org

                                s/ Conor D. Farley
                                Conor D. Farley, Assistant City Attorney
                                Denver City Attorney’s Office, Civil Litigation Section
                                201 W. Colfax Avenue, Dept. 1108
                                Denver, CO 80202-5332
                                Telephone:(720) 913-3315
                                Facsimile: (720) 913-3182
                                Email: conor.farley@denvergov.org

                                Counsel for Defendant City and County of Denver




                                          4
Case 1:20-cv-01616-RBJ Document 1 Filed 06/04/20 USDC Colorado Page 5 of 5




                               CERTIFICATE OF SERVICE

      I certify that on this 4th day of June, 2020, I electronically filed the foregoing NOTICE
OF REMOVAL, with exhibits, with the Clerk of the Court using the CM/ECF system and
emailed a true and accurate copy of the same to the following:

      Edward Milo Schwab, Esq.
      Ascend Counsel, LLC
      Email: milo@ascendcounsel.co
      Counsel for Plaintiffs

                                           s/ Melanie B. Lewis
                                           Denver City Attorney’s Office




                                              5
